Citation Nr: 1500188	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Evaluation of a rating in excess of 10 percent for the service-connected bilateral plantar fasciitis.

2.  Entitlement to service connection for chronic respiratory distress (claimed as shortness of breath due to Persian Gulf War service).

3.  Entitlement to service connection for a chronic sinus disability, to include as due to an undiagnosed illness. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to December 1996 in support of Operation Desert Shield/Desert Storm.  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In his VA form 9 dated July 2008, the Veteran requested a hearing before the Board.  In June 2010, he withdrew his request for a hearing.  

The Board notes that evidence in the record, such as VA examination records and the Veteran's statements, shows that the service-connected disability has a significant effect on his occupation and causes problems with his ability to perform task.  Accordingly, the Board finds that a claim for a TDIU rating has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for an increased rating.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

The issues of evaluation of a rating in excess of 10 percent for the service-connected bilateral plantar fasciitis, service connection for a chronic sinus disorder to include as due to an undiagnosed illness, and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran is shown to have reported having shortness of breath that began during his period of active service .

3.  The currently demonstrated chronic respiratory distress is shown as likely as not to have had its clinical onset following the Veteran's exposure to hazardous substances during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by chronic respiratory distress is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


ORDER

Service connection for chronic respiratory distress is granted.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the claims of service connection for a chronic sinus disorder, and increased rating in excess of 10 percent for the service-connected bilateral plantar fasciitis, and entitlement to a TDIU rating.

The Veteran asserts that service connection is warranted for a chronic sinus condition, to include as due to an undiagnosed illness.  The service treatment records show that the Veteran was treated for what was assessed as allergic sinusitis/rhinitis in June 1995.  The treatment records following service show several complaints of sinus pain and pressure beginning in January 2000.  The Veteran asserts that, since service, he has continued to experience chronic sinus infections and nose bleeds.  At a VA examination dated in January 2007, sinus x-ray studies were negative for chronic sinusitis and no diagnosis was rendered.  

Therefore, because the VA examiner failed to provide a diagnosis for the Veteran's symptomatology or provide an opinion as to the etiology of such condition, the Board finds that a new VA examination and opinion is warranted in this regard.  Such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

With respect to the increased rating claim, the VA examination in February 2014 did not address the criteria needed to evaluate the Veteran's bilateral plantar fasciitis under diagnostic code 5278.  As such, the Veteran should be afforded another examination so that the Board can adequately assess his service-connected bilateral plantar fasciitis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, as the Veteran's claim for an increased rating for bilateral plantar is being remanded for additional development, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for an increased rating for bilateral plantar.  The assigning of a higher disability rating for the Veteran's bilateral plantar would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Additionally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Therefore, he should be provided with such notice on remand. 

Moreover, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully met and satisfied with respect to the issue of entitlement to a TDIU rating due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(a) and (b).

The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ should have the Veteran scheduled for an appropriate examination to determine the nature and likely etiology of the claimed sinus disorder.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All necessary tests should be performed, and all findings set forth in detail.  

The examiner should determine whether the Veteran has a chronic disability manifested by sinus infections and nosebleeds, and if so, whether such disability is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

If the Veteran's sinus infections and nosebleeds are attributed to a known clinical diagnosis, then the examiner should opine as to whether it is at least as likely as not (i.e., to at least 50-50 degree of probability) that the disability had its clinical onset during service or otherwise was due to an event or incident of that service.  

3.  The AOJ also should have the Veteran scheduled for a VA examination(s) to determine the current severity of his service-connected bilateral plantar fasciitis.  

The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.

The examiner is asked to state whether the bilateral plantar fasciitis is manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  

The examiner also is asked to state whether the Veteran's service-connected plantar fasciitis of the bilateral feet is manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

A complete rationale for all opinions expressed must be provided.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


